




 
Exhibit 10.2
 


 


 


 
[cclogo.jpg]Relocation Policy
 


 
 


 
 
 
 
Clear Channel
Tier 4
Buyer Value Option

 


 
 
 


 
 
 
 
 
 
 
 
 
[ccclogo.jpg]
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS






Policy Component
Introduction
 
 
Benefits at a Glance
 
 
Before You Get Started
 
 
Expense Management
 
 
Rental Assistance
 
 
Home Finding Assistance
 
 
New Home Purchase Assistance
 
 
Temporary Housing
 
 
Home Marketing and Home Sale Assistance
 
 
Home Sale Incentive Bonus
 
 
Movement of Household Goods
 
 
Final Trip to the Destination Location
 
 
Miscellaneous Expenses
 
 
Tax Liability Assistance
 


 
 
 
 

--------------------------------------------------------------------------------

 
INTRODUCTION



Congratulations!
Congratulations on your relocation with Clear Channel!
 
On behalf of all your colleagues, we want to thank you for your willingness to
make this change. We hope that it will lead to personal growth, further career
development, and prove to be mutually beneficial.
 
Our intent is to provide our mobile employees and their families with the tools
and assistance to help them relocate in a timely and cost-effective manner.
While there are many benefits available to you, you will be responsible for
managing costs associated with your move, and you will be expected to keep
relocation costs to a minimum.  We will adhere to Company policy and legal
regulations, and will treat all employees in an ethical manner. It is our shared
responsibility to communicate openly and honestly and to cooperate with one
another during the relocation process. Furthermore, we are committed to ensuring
that our service partners meet our requirements for efficient, customer-oriented
service delivery.
 
This Relocation Policy (Policy) is designed to provide information to make your
move as smooth and easy as possible. Please read this material carefully so that
you understand the comprehensive assistance that is available to you.
 
The Company has selected SIRVA Relocation LLC (SIRVA), a relocation management
company, to assist in your transition. SIRVA is a globally recognized firm that
specializes in assisting corporations and their transferring employees in all
aspects of the relocation process. Once your relocation authorization has been
received by SIRVA, you will receive an e-mail that will include instructions to
register with SIRVA’s online relocation tool. Once registered, you will
automatically be logged into your personal online relocation portal. You will
use this portal to access and complete information required to finalize the
initiation process with SIRVA. After you have completed the information in the
online relocation tool, you will be contacted by SIRVA to discuss your
relocation benefits.
   
 
SIRVA provides a Web site titled “MoveOurHome” that offers helpful tools and
resources to guide you through the relocation process. The MoveOurHome Web site
is separated into four functional areas: find, plan, move, and live. You will
find multiple functions available within each area. The MoveOurHome Web site is
at your fingertips at www.moveourhome.com.
   
Important Notice
In order to take maximum advantage of the relocation program benefits, do not
contact any real estate agents/rental companies before first talking to your
SIRVA Relocation Counselor. This includes registering for “relocation services”
on the Internet. Your Relocation Counselor will discuss with you the selection
of real estate agents when listing your current home and purchasing a new home.
 
SIRVA selects brokers on the basis of defined criteria and retains them on the
basis of measurable performance relative to SIRVA’s metrics. SIRVA picks the
highest performing brokers and establishes relationships with them based
exclusively on service delivery and cost performance.
 
 
Preferred brokers are prescreened to meet the following criteria:
 
§ Recent customer service evaluations completed by Relocation Counselors and
transferring employees
 
 
§ Demonstrated marketplace expertise
 
 
§ List-to-sell ratios (listing agents)
 
 
§ Days-on-market performance (listing agents)
 
 
§ Sales closed in the past year (listing agents)
 
 
§ Performance of the agent relative to the market average
 
 
§ Creativity/marketing and sales techniques
 
 
§ Service orientation of the agent from a relocation perspective
 
 
§ Overall professionalism, as established by:
 
 
- Full-time status
 
 
- Professional associations
 
 
- Years in business
 
 
- Continuing education
 
 
§ Willingness to participate in a referral program
 
 
§ Attention to detail/accurate and timely completion of weekly reports
 
 
§ Company culture/norms/approach to service delivery and recovery
 
Both you and the Company will benefit by using a real estate agent that is
referred by SIRVA. The Company will be able to minimize costs, while ensuring
that you work with a real estate agent that understands your needs and
objectives.

 



 
 

--------------------------------------------------------------------------------

 
BENEFITS AT A GLANCE



Below are the highlights of the relocation benefits available to you. For
additional information and details, please refer to the body of this Relocation
Policy.
 
Policy Component
Description
Rental Assistance
 
§ SIRVA will provide assistance in helping you locate a home to rent
 
 
§ The Company will reimburse certain expenses for up to 2 home finding trips,
not to exceed a total of 7 days for you and 1 family member age 13 or older
 
 
§ The Company will reimburse a lease cancellation charge up to an amount equal
to 2 months’ rent
 
 
§ The Company will reimburse lease acquisition fees up to $300
 
Home Finding Assistance for Homeowners
 
§ SIRVA will provide assistance in helping you locate a home to purchase
 
 
§ The Company will reimburse certain expenses for up to 2 home finding trips,
not to exceed a total of 7 days for you and 1 family member age 13 or older
 
New Home Purchase Assistance
 
§ The Company through SIRVA and in conjunction with SIRVA Mortgage, will provide
a no closing cost loan program if you sell your home through SIRVA’s Home Sale
Assistance program
 
 
§ The Company will reimburse 1 general home inspection (up to $500) on the home
you plan to purchase
 
 
§ If you choose not to participate in the no closing cost loan program, you will
receive reimbursement of normal and customary non-recurring closing costs; this
payment will be tax assisted (grossed-up)
 
Temporary Housing
 
§ SIRVA will provide assistance in locating temporary housing accommodations
 
 
§ The Company will reimburse certain temporary housing expenses for up to 60
days for you and your family members
 
Home Marketing and Home Sale Assistance
 
§ SIRVA will provide assistance with helping you market your home including:
 
 
- Ordering 2 Broker Market Analyses (BMAs) immediately
 
 
- Averaging the Most Probable (likely) Sales Price listed on the 2 BMAs and
listing the home at no more than 105% of this average; the Most Probable
(likely) Sales Price listed on the BMAs must be within 5% of each other or a
third BMA will be ordered and the 2 closest values averaged together
 
 
- Assisting with a marketing strategy
 
 
§ SIRVA will provide assistance with helping you sell and close on your home
 
 
- SIRVA will close with you when a qualified buyer has been secured and the
Option to Purchase has been executed
 
 
- SIRVA will then close the sale with the outside buyer
 
 
§ An equity advance of up to 80% based on a bona fide outside offer can be
provided to you for a down payment on a new home
 
Home Sale Incentive Bonus
 
§ If you are eligible, the Company will provide a Home Sale Incentive Bonus
based on the following:
 
 
- If you accept a bona fide outside offer on or between days 1 and 60 of the
marketing period you will receive a bonus equal to 2% of the sale price; or
 
 
- If you accept a bona fide outside offer on or between days 61 and 90 of the
marketing period you will receive a bonus equal to 1% of the sale price
 
 
§ The maximum Home Sale Incentive Bonus will be $5,000
 
 
§ This payment will not be tax assisted (grossed-up)
 
Movement of Household Goods
 
§ The Company, through SIRVA, will arrange for the movement of your household
goods with a professional van line
 
 
§ The van line will pack, load, transport, and unload goods, including normal
appliance servicing
 
 
§ Additional services include:
 
 
- Partial unpacking services
 
 
- Storage for up to 60 days
 
 
- Shipment of 2 automobiles if the distance to the destination location is
greater than 400 miles
 
Final Trip to the Destination Location
 
§ The Company will reimburse certain en route expenses from the departure
location to the destination location incurred by you and your family members
 
 
§ The Company expects you to travel a minimum of 400 miles per day by the most
direct route
 
Miscellaneous Expenses
 
§ The Company will reimburse up to $7,000 for miscellaneous expenses; receipts
are required
 
 
§ This payment will be tax assisted (grossed-up)
 
Tax Liability Assistance
 
§ The Company will pay the estimated federal, state, local and FICA tax
liability (gross-up) that arises from the taxable but generally non-deductible
portion of Company-reimbursed expenses, unless otherwise indicated in this
Policy
 

 
  
 


 
 

--------------------------------------------------------------------------------

 
BEFORE YOU GET STARTED



Objective
The Company’s relocation benefits are intended to:
 
§ Facilitate your timely transition to the destination location.
 
§ Minimize your out-of-pocket expenses while effectively managing the Company’s
costs.
 
§ Comply with Internal Revenue Service (IRS) regulations.
   
Scope of Benefits
These benefits are designed for the sole purpose of providing support for
relocations within the United States. The Company reserves the right to amend,
modify, suspend or terminate the relocation benefits and programs described at
any time without advance notice. The Company retains the right to establish
separate employee relocation policies and/or benefit packages in the event of
unusual or uncommon circumstances.
 
The Company will have the final right of decision when interpreting the terms of
the relocation benefits and programs or in any communication with you. This
Policy is not an offer, a contract, or part of either.
This Policy describes the provisions of the Company’s policy effective October
5, 2010.
   
Program Administration
The Company will authorize your relocation with SIRVA. Your SIRVA Relocation
Counselor will assist you throughout your transition and will answer any
relocation questions that you may have. During the relocation process, you must
act and make decisions that are both prudent and reasonable in nature.
   
Eligibility
This Policy applies to full-time employees who are hired or transferred at the
request of the Company and who are selected by the Company to participate in the
benefits described in this Policy.
 
When family members are entitled to relocation benefits within this Policy, the
following definition of “family” will apply:
 
“The employee’s spouse/domestic partner and dependent(s) who reside with the
employee at the time of acceptance of transfer and who will reside with the
employee at the destination location.”
 
If the Company employs both you and your spouse/domestic partner, only one set
of benefits will apply.
 
To be eligible for the benefits outlined in this Policy, the move must be
completed within 12 months of the effective date of the relocation. The
effective date is defined as the official date of transfer/position change for
current employees or the official start date for new hire employees. Benefits
cease upon termination of employment.
   
Exceptions
Although the Policy is comprehensive, relocation involves so many individual
circumstances that the Policy cannot be all-inclusive.
 
Any requests for exceptions to the Policy must be submitted in writing to Human
Resources—before the expense is incurred— for consideration. All exceptions
require the final approval of Human Resources before a commitment can be made.
Failure to follow this process may result in personal expense or inconvenience
to you.
 
To implement a consistent Policy, there will be no substitution or
cash-equivalent payments provided for unused benefits or portions thereof.
   
Post Move Surveys
After your relocation is complete, you will receive post-move surveys from SIRVA
and other vendors that assisted with your move. Surveys, which may be done via
telephone, e-mail or regular mail, are very important tools to ensure the
programs and providers are meeting with the Company’s expectations. The Company
will receive a copy of these evaluations in order to assess the services
provided to you. Your participation in the surveys is very important and the
Company requests that you be candid in your assessment and complete all surveys
as quickly as possible.
   
Repayment Agreement
To be eligible for relocation benefits, you are expected to remain with the
Company for two years from your effective date of transfer or hire, unless you
are transferred again at the request of the Company. If you voluntarily
terminate employment or are terminated for cause prior to the expiration of the
two-year period, you must:
 
§ Repay 100 percent of the relocation expenses previously reimbursed or paid by
the Company if you leave during the first year; or
 
§ Repay 50 percent of all incurred costs if you leave during the second year.
 
The Repayment Agreement must be signed and returned to the Company prior to the
initiation of any relocation benefits.

 



 
 

--------------------------------------------------------------------------------

 
EXPENSE MANAGEMENT



Expense Management Process
The Company will assist with relocation expenses in the following ways:
 
§ Pay service providers directly for the relocation assistance that you receive.
 
§ Reimburse you for acceptable expenses that you have previously paid.
 
§ Provide a per diem for meals during the home finding trip(s) and final trip.
 
Eligible expense reimbursements should be submitted through SIRVA’s MoveOurHome
Web site. Submit your relocation expense report online at www.moveourhome.com.
Your Relocation Counselor will provide additional instructions regarding the use
of this site.
 
The following are important factors related to the MoveOurHome Web site:
 
§ After you have submitted your expenses online, print out the On-line Submittal
Form.
 
§ Match your actual receipts against it. Receipts (originals) are required for
all reimbursable expenses.
 
§ Attach all of the receipts to the On-line Submittal Form and mail it to the
address provided on the front page within 30 days of incurring the expense.
 
§ If you wish to expedite payment, you may simultaneously fax copies of your
receipts to SIRVA’s Client Finance Department.
 
The On-line Submittal Form will be received by SIRVA’s Client Finance
Department. After SIRVA receives the form, the expenses will be checked for
accuracy and consistency with the Company’s Policy. Under no circumstances
should relocation expenses be submitted through the normal business expense
process. Funds will be deposited directly to an account (through ACH) designated
by you unless you notify your SIRVA Relocation Counselor of an alternate deposit
process.
 
The Company understands that everyone may not have access to a computer and the
Internet. In this event, while it is not preferable, you may request a SIRVA
Relocation Expense Reporting Form from your Relocation Counselor, attach all
receipts, and submit for reimbursement via mail.
 
If at any time you are unsure whether or not an expense is reasonable in nature,
appropriate and/or eligible for reimbursement under this Policy, you should
contact SIRVA prior to incurring the expense.
   
Provisions
It is important to remember:
 
§ Relocation expenses must be separate and distinct from business expenses.
During the period in which relocation expenses are incurred, regular business
(travel and entertainment) must not be reported with relocation expenses. You
must submit those expenses through the normal business expense process.
 
§ You must complete the expense process, taking care to include a complete
address/location. Omission of this data can slow your reimbursement.
 
§ You cannot use your Company credit card for relocation expenses.
 
§ Credit card statements cannot be used in lieu of receipts.
 
§ You should keep records and receipts of all your expenses, whether they are
reimbursable under this Policy or not, as this will assist in the completion of
your federal and state tax returns at year-end.
 
Use of the Company’s direct ticket billing, travel system, or expense-reporting
system is strictly prohibited for relocation expenses.
   
Per Diems
Per diems will be provided to assist with daily expenses for meals during the
home finding trip, and the final trip to the destination location. The Company
will provide a per diem of $35 per family member age 13 and older and $15 per
family member age 12 and under. To receive monies for per diems, enter each
family member’s name, the amounts, and the appropriate number of days when
submitting for expenses. Receipts do not need to be submitted when per diems are
provided.




 
 

--------------------------------------------------------------------------------

 
RENTAL ASSISTANCE



Benefit Description
SIRVA specializes in helping you locate the right rental property or apartment
in the right neighborhood quickly and easily. Your Relocation Counselor will
contact you to review the program and associated benefits and to discuss housing
and community needs at the destination location. After this discussion, your
Relocation Counselor will use the information acquired to recommend a real
estate agent or rental agency to provide additional assistance.
Upon authorization, SIRVA will:
 
§ Contact you to perform a review of your benefits and a needs analysis
regarding your lifestyle and housing.
 
§ Counsel you on areas of consideration during the rental process such as:
 
- Rental applications
 
- Rental deposits
 
- Security considerations
 
- Lease considerations
 
- Renters insurance
 
SIRVA does not provide legal advice with respect to the assistance with rental
considerations or any lease review. SIRVA will provide a general review of key
areas of attention based upon its experience in the market and understanding of
lease terms.
   
Home Finding Trips
The Company will reimburse expenses for you and one eligible family member age
13 or older for up to two home finding trips for a total of seven days, to
locate living accommodations at the destination location. This timeframe
includes travel time.
 
It is expected that you will exercise good judgment when incurring home finding
expenses. All travel should be booked through the Company’s designated travel
agency and in accordance with the Company’s travel policy. If you and your
family member travel by air, you should use any available discounts (including
weekend discounts) and make reservations far enough in advance to get the lowest
possible airfare.
   
Reimbursable Trip Expenses
The Company will reimburse the following acceptable expenses:
 
§ Airfare (in lieu of mileage)
 
- Seven-day advance purchase is required
 
- Coach or economy class fare with a Saturday night stay
 
- Transportation to and from the terminal
 
- Parking at the terminal for one automobile
 
- Airline luggage charges (one bag per person)
 
§ Lodging
 
§ Meals
 
- A per diem of $35 for you and your family member (each)
 
- Receipts are not required
 
§ Mileage (in lieu of airfare)
 
- To/from the departure and destination locations
 
- Incurred during the home finding trip(s)
 
- Reimbursed at the current Company rate
 
§ Parking and tolls
 
§ Rental car (if airfare is utilized)
 
- Mid-size automobile and gasoline at the destination location
   
Securing a New Lease
In order to avoid any future penalties to either you or the Company, a transfer
clause should be inserted into any lease that you sign at the new location. The
following clause is recommended:
 
“In the event the renter is transferred, or decides to purchase or build a home
during the term of this lease, this lease may be terminated upon thirty (30)
days written notice to landlord with no penalty to renter. Renter will provide a
copy of the employer’s relocation authorization.”
   
Reimbursable Lease Acquisition Fees
The Company will reimburse lease acquisition fees (i.e., application fees and
credit check fees) up to a maximum of $300, when you secure a new lease if it is
a customary charge for the area.
   
Reimbursable Lease Cancellation Fees
The Company will reimburse lease cancellation penalty fees up to a maximum
amount equal to two months’ rent if you rented your primary residence at the
departure location and a lease cancellation charge is unavoidable. No
reimbursement will be made for forfeiture of a lease deposit as a result of
negligence by you or for penalties arising from damage repair, painting, or
cleaning costs.
 
In cases where you share an apartment with someone other than a spouse/domestic
partner, the fee will be reimbursed on a prorated basis. Your name must be on
the lease in order to be eligible for reimbursement.
 
You should not discuss the Company’s lease cancellation reimbursement policy
with the landlord.

 
 

--------------------------------------------------------------------------------

 



 


 


Reimbursement Process
To receive reimbursement, the following are required:
 
§ Documentation from your landlord detailing charges due to obtaining the new
lease.
 
§ Copy of the lease and/or a letter, receipts and/or cleared checks, from your
landlord detailing the terms and conditions of early termination of your lease.
 
§ Verification of rental amount (from copy of old lease or letter from
landlord).
 
§ Documentation stating when the 30-day notice for breaking the lease was given
(your letter to landlord).
   
Tax Impact
All Rental Assistance reimbursements and costs covered by the Company will be
reported as additional compensation. The Company will provide tax assistance
(gross-up).

 


 
 
 


 
 

--------------------------------------------------------------------------------

 
HOME FINDING ASSISTANCE



Benefit Description
SIRVA specializes in helping you locate the right home in the right neighborhood
quickly and easily. To assist the Company in controlling relocation costs, you
must allow SIRVA to make the first contact with the real estate agent(s) in the
destination location. SIRVA only recommends knowledgeable agents with a proven
track record of successfully finding homes. If you have a real estate agent you
would like to recommend, it is important that you do not contact the agent.
Instead, let your Relocation Counselor know who the agent is and where he/she
can be reached. Your Relocation Counselor will then contact the agent to obtain
his/her credentials and, if qualifications are acceptable, will select that
agent to assist you in searching for a new home.
 
You, members of your immediate family or other Company employees may not
directly or indirectly benefit financially from the fees that the Company pays
for services or other costs related to your relocation. It is for that reason
that the Company will not reimburse you, an immediate family member, another
relative, or another Company employee (or his/her spouse/domestic partner) for
any fees for services performed as a real estate agent or broker for the
purchase of your new primary residence.
   
Relocation Counselor Assistance
Your Relocation Counselor will contact you to review the program, explain the
benefits and offer assistance. This assistance includes:
 
§ Conducting a telephone interview with you to discuss your housing needs and
wants at the destination location. After this discussion, the Relocation
Counselor will use the information acquired to recommend a real estate agent who
is a relocation specialist in the destination area and who is knowledgeable
regarding homes within the price range you have requested.
 
§ Explaining “agency” and clarifying who the real estate agent is representing
and why.
 
§ Discussing real estate agent expectations so you fully understand what the
real estate agent is expected to do for you and in what time frame.
 
§ Reviewing purchase guidelines to help you make a good decision on the home you
decide to purchase.
 
§ Explaining comparable market analysis and encouraging you to have the real
estate agent assist you in putting one together on the home you are purchasing.
This will help you determine the best price for the property and eliminate
purchasing an overpriced home.
 
§ Assisting with negotiations—it can be very helpful to have the opinion of an
uninvolved specialist when you are negotiating the purchase price of a new home.
 
§ Reviewing the purchase agreement (contract). The Relocation Counselor will be
available to look over the purchase agreement to help determine if it is written
in your best interest.
 
§ Encouraging you to be pre-qualified with a lender. In many markets, sellers
are requiring buyers to be pre-qualified at the time the offer to purchase is
made. The Company has made lender arrangements through SIRVA Mortgage.
   
Home Finding Trips
The Company will reimburse expenses for you and one eligible family member age
13 or older for up to two home finding trips, for a total of seven days, to
locate living accommodations at the destination location. This timeframe
includes travel time. You are encouraged to seek pre-approval for a mortgage
from SIRVA Mortgage before departing on a home finding trip.
 
It is expected that you will exercise good judgment when incurring home finding
trip expenses. All travel should be booked through the Company’s designated
travel agency and in accordance with the Company’s travel policy. If you and
family member travel by air, you should use any available discounts (including
weekend discounts) and make reservations far enough in advance to get the lowest
possible airfare.
   
Reimbursable Trip Expenses
The Company will reimburse the following acceptable expenses:
 
§ Airfare (in lieu of mileage)
 
- Seven-day advance purchase is required
 
- Coach or economy class fare with a Saturday night stay
 
- Transportation to and from the terminal
 
- Parking at the terminal for one automobile
 
- Airline luggage charges (one bag per person)
 
§ Lodging
 
§ Meals
 
- A per diem of $35 for you and your family member (each)
 
- Receipts are not required
 
§ Mileage (in lieu of airfare)
 
- To/from the departure and destination locations
 
- Incurred during the home finding trip(s)
 
- Reimbursed at the current Company rate
 
§ Parking and tolls
 
§ Rental car (if airfare is utilized)
 
- Mid-size automobile and gasoline at the destination location
   
Future Relocation
The new home you select today may affect your benefits for future relocations.
Please refer to the Home Marketing and Home Sale Assistance, Ineligible
Properties section for homes that do not qualify for Home Sale Assistance,
should you be transferred again by the Company.
   
Reimbursement Process
To receive reimbursement, eligible expenses accompanied by appropriate
documentation/receipts and per diem amounts must be submitted through SIRVA’s
MoveOurHome Web site.
   
Tax Impact
All reimbursements will be reported as additional compensation. The Company will
provide tax assistance (gross-up).


 
 

--------------------------------------------------------------------------------

 
NEW HOME PURCHASING ASSISTANCE



Benefit Description
SIRVA will, through its affiliate, SIRVA Mortgage, provide various
mortgage-related services for you if you currently own a home and will be
purchasing a home in the destination location. The assistance will include:
 
§ Counseling on various types of loan programs available and the impact of those
programs based upon your specific financial situation and relocation mortgage
benefits.
 
§ Pre-approval for mortgage financing, including credit review, so you are more
aware of the value of a home you can acquire in the destination location. You
are encouraged to be pre-approved before embarking on a home finding trip. This
benefit is without cost or obligation.
 
SIRVA Mortgage is a national mortgage banker, specializing in relocation
lending. SIRVA Mortgage offers a wide variety of mortgage products through the
nation’s leading lenders. SIRVA will shop rates and programs through its
multi-lender approach to find the most competitive rate for your mortgage loan.
   
No Closing Cost Mortgage with SIRVA Mortgage
Non-recurring closing costs normally paid by you when purchasing a new home are
eliminated through this Policy. Included in your Policy is a no closing cost
loan program, which is provided to the Company by SIRVA in conjunction with
SIRVA Mortgage. Policy requirements include that:
 
§ You must be a homeowner in the departure location and sell your home through
SIRVA’s Home Sale Assistance program.
 
§ The residence purchased must be the permanent residence of you and your
family.
 
§ The home purchased cannot be a mobile home or boat.
 
§ You must be responsible for recurring costs such as prepaid interest, real
estate taxes, and private mortgage insurance (PMI).
   
Lender Other Than SIRVA Mortgage
If you choose not to participate in the no closing cost loan program, you will
receive reimbursement of normal and customary non-recurring closing costs, and
these costs will be grossed up. In order to receive reimbursement, you must
include appropriate documentation (e.g., a copy of the final signed settlement
statement).
   
Normal and Customary Non-Recurring
Closing Costs
Typically, the following items are considered to be normal and customary
non-recurring closing costs:
 
§ A loan origination charge which includes a loan origination fee up to one
percent of the mortgage amount and lender fees (application fees, underwriting
fee, processing fee, etc. , capped at $525)
 
§ Normal and customary title services fee.
 
§ Normal and customary escrow or closing fees charged by the title company
and/or lender to close the sale. This does not include items such as taxes and
insurance that must be paid in advance into escrow accounts.
 
§ Normal and customary attorneys’ fees.
 
The Company will not pay for a charge made by a lending agency as inducement for
it to take a mortgage or participate in buydown points or a loan discount rate.
Any additional seller’s costs that you agree to will be at your own expense.
   
General Home Inspection
A general home inspection, appropriate for the area and age of the home, will be
recommended by your Relocation Counselor to help you assess the prospective
home’s overall condition. The Company will cover the cost of this inspection up
to $500.
   
New Construction
In some areas, it is customary for buyers to incur closing expenses in
connection with a building or construction loan. These costs will not be
reimbursed.  You may obtain a no closing cost mortgage after the completion of
your home as end-loan financing. End-loan financing is the final mortgage loan
to the ultimate purchaser of a property, as opposed to a construction loan or
other form of interim financing. The transaction must be completed within
one-year of your transfer or start date.
   
Reimbursement Process
If you participate in the no closing cost loan program, reimbursement of closing
costs is not applicable.  If you have chosen to find a lender on your own,
reimbursable home purchase costs accompanied by appropriate documentation (copy
of the signed HUD-1 Settlement Statement) must be submitted through SIRVA’s
MoveOurHome Web site.
   
Tax Impact
Tax assistance (gross-up) is not applicable if you participate in the no closing
cost loan program through SIRVA Mortgage.
 
If you elect to choose a lender on your own and closing costs are reimbursed,
the costs will be reported as additional compensation. The Company will provide
tax assistance (gross-up),  however in most states, full gross-up is not
necessary for loan origination charge/discount point reimbursement as the sum is
subject only to FICA taxes. Medicare and social security (if applicable)
gross-up will be provided on the origination fee reimbursement.
 
The general home inspection will be reported as additional compensation. The
Company will provide tax assistance (gross-up).




 
 

--------------------------------------------------------------------------------

 
TEMPORARY HOUSING



Benefit Description
The Company will provide temporary housing accommodations if you are needed to
report to work at the destination location and are unable to move into your new
permanent residence. Expenses listed below will be reimbursed for up to 60 days
for you and, if applicable, your family members. In order to be eligible for the
temporary housing benefit, you must be responsible for a residence in the
departure location (a house that has not yet been sold or closed, or a rental
unit that has not yet been vacated) during the same timeframe. Temporary housing
accommodations will be coordinated through SIRVA.
   
Housing Period
The temporary housing period begins on the day of your arrival in the
destination location and ends with whichever of the following occurs first:
 
§ You have closed on your new home or have moved into your rental home.
 
§ Your household goods have been delivered.
 
§ The temporary housing period expires.
 
You will be responsible for any additional temporary housing costs that result
from your decision to build a home in the new location.
   
SIRVA Assistance
Upon authorization from the Company, SIRVA will:
 
§ Contact you to determine your needs in regard to the length of stay and
housing requirements.
 
§ Contact the appropriate resource to determine availability of units and
leasing terms.
 
§ Provide you with the name(s) and location(s) of available unit(s) for your
selection.
 
Upon notification from you of an acceptable unit, SIRVA will:
 
§ Assist in negotiating the terms of the lease in accordance with the
appropriate reimbursement guidelines and your requirements.
 
§ Advise you on what documents need to be completed and billing procedures.
 
§ Maintain contact with you throughout the temporary housing period to
coordinate changes or resolve issues.
   
Reimbursable/ Expenses
The Company will cover the following acceptable expenses:
 
§ Lodging
 
- Corporate lodging with cooking and laundry facilities should be used when
possible
 
§ Transportation (to the temporary housing facility)
 
- Airfare (coach or economy class) and rental car (for up to 7 days) if you
travel via airplane
 
- Mileage if you travel via automobile; you are encouraged to drive your
automobile to the temporary housing location; if the distance is greater than
400 miles, the Company will ship your automobile ahead of time for use during
temporary housing (See the Movement of Household Goods, Automobiles section)
 
All travel should be booked through the Company’s designated travel agency and
in accordance with the Company’s travel policy.
   
Trips Home
The Company will reimburse transportation costs for return trips home.  If your
family remains at the departure location the Company allows one trip home for
every two weeks of temporary housing up to a maximum of five trips. If you are
accompanied by your family, the Company allows one trip per month up to a
maximum of two trips if necessary. Reimbursable transportation costs include
coach airfare and airport parking or automobile mileage at the current Company
rate to the departure location only. All travel should be booked through the
Company’s designated travel agency and in accordance with the Company’s travel
policy.
 
Optionally, a family member may travel to the new location instead of you making
a trip home. However, any additional lodging and meal costs will be at your
expense.
   
Reimbursement Process
To receive reimbursement, eligible expenses (that have not been direct-billed),
accompanied by appropriate receipts must be submitted through SIRVA’s
MoveOurHome Web site.
 
Note: Some of your temporary housing expenses may be direct-billed to the
Company.
   
Tax Impact
Temporary Housing payments or reimbursements will be reported as additional
compensation. The Company will provide tax assistance (gross-up).

 



 
 

--------------------------------------------------------------------------------

 
HOME MARKETING AND HOME SALE ASSISTANCE



Confidential information—absolutely may not be distributed or used without the
prior written consent of SIRVA Relocation LLC.
   
Benefit Description
The Home Sale Assistance program is designed to provide professional assistance
to secure a sale on your home in the shortest period of time, at a fair market
value, and with the least amount of inconvenience. In addition, the process
provides the most favorable tax treatment to both you and the Company. The steps
that will occur are different from a typical real estate transaction. Your
Relocation Counselor will explain the process and provide all necessary
information regarding the home sale program and will be your advocate throughout
your move.
   
Qualifications for the Program
To qualify for Home Sale Assistance, your name must appear in the title to the
property and it must be your principal residence at the time of the transfer. In
addition:
 
§ The program procedures outlined by this Policy and SIRVA must be followed.
 
§ You must warrant that you own and occupy the residence and that it is
classified as a single-family residence, condominium, or townhouse with no
adverse conditions that will prevent its marketability.
   
Ineligible Properties
The following kinds of properties do not qualify for Home Sale Assistance:
 
§ Cooperative units
 
§ Farms
 
§ Homes valued at $1,000,000 or more, as determined by the average of the Broker
Market Analyses, may be ineligible subject to SIRVA’s evaluation to determine
inclusion in the home sale policy
 
§ Homes with acreage in excess of five acres
 
§ Homes with acreage that does not conform to the immediate area
 
§ Houseboats
 
§ Income producing properties (other than two family duplexes owned by the
employee, one unit of which is occupied by the employee)
 
§ Manufactured/Mobile homes whether on owned or leased lots
 
§ Multi-family dwellings (except a two-family residence when one part is the
principal residence of the employee)
 
§ Properties containing or located by hazardous, toxic or potentially hazardous
or toxic containers, materials, chemicals or gases (including but not limited
to, radon, underground storage tanks, mold, UFFI, carcinogens, irritants,
corrosives, environment hazardous and the like)
 
§ Properties in which inspections conducted disclose defects which rendered the
property unmarketable and/or the employee does not resolve to the satisfaction
of SIRVA
 
§ Properties not zoned by 1-4 family residential
 
§ Properties that are not insurable under SIRVA’s property and general insurance
liability coverage for relocation homes
 
§ Properties that have been converted (not originally residential)
 
§ Properties on which clear title cannot be delivered
 
§ Properties that have EIFS (Exterior Insulating Finishing Systems), also known
as synthetic stucco
 
§ Properties that do not qualify for conventional mortgage financing
 
§ Properties that have been on the market at any time within six months of the
date of the employee’s initiation into the program (subject to exception between
the Company and SIRVA)
 
§ Properties with building materials commonly known as “Chinese Drywall” or
other drywall material with similar characteristics
 
§ Residences acquired for commercial or speculative purposes
 
§ Residences containing or located near hazardous materials (e.g. lead, Urea
Formaldehyde Foam Insulation [UFFI], asbestos)
 
§ Residences that are not Federal National Mortgage Association (Fannie Mae) or
Federal Home Loan Mortgage Corporation (Freddie Mac) approved
 
§ Residences undergoing renovation or construction
 
§ Resort properties
 
§ Shared ownership properties (i.e., timeshares)
 
§ Summer/vacation homes
 
§ Vacant land
 
If any inspection discloses a significant problem, SIRVA reserves the right to
exclude the home from the Home Sale Assistance program. In such event, you may
be eligible for direct
reimbursement of certain home selling expenses.

 
 

--------------------------------------------------------------------------------

 



 


 


Real Estate Agent Selection and Market Analysis
The Relocation Counselor will select two real estate agents who have a
documented record of successfully selling homes in the immediate neighborhood
and within the general price range of the home. These real estate agents will
independently inspect the home and complete a Broker’s Market Analysis (BMA) to
establish the Most Probable (likely) Sales Price.
 
You, members of your immediate family or other Company employees may not
directly or indirectly benefit financially from the fees that the Company pays
for services or other costs related to your relocation. It is for that reason
that the Company will not reimburse you, an immediate family member, another
relative of the employee, or another Company employee (or his/her
spouse/domestic partner) for any fees for services performed as a real estate
agent or broker for the sale of your primary residence.
 
If you have a real estate agent you would like to recommend, it is important
that you do not contact that agent. Instead, let the Relocation Counselor know
who the agent is and where the agent can be reached. The Relocation Counselor
will then contact the agent to obtain their credentials and, if qualifications
are acceptable, will select that agent as one of the agents to prepare and
present a marketing plan.
 
The brokers will send the completed BMAs to the Relocation Counselor who will
review the results for thoroughness, accuracy, and logic of conclusions. Once
the Relocation Counselor approves of the BMAs, the Most Probable (likely) Sales
Prices listed on the BMAs are averaged together and the home will be listed at
no more than 105 percent of this average. If the Most Probable (likely) Sales
Prices are not within five percent, a third analysis will be ordered. The two
closest Most Probable (likely) Sales Prices will be averaged together and the
home will be listed at no more than 105 percent of this average. The Relocation
Counselor will then review the results with you, at which time you and SIRVA
shall agree to proceed with the Option to Purchase.
   
Option to Purchase
You will enter into an Option to Purchase with SIRVA instead of listing your
home under your name. This agreement enables SIRVA to list the property in
SIRVA’s name, facilitate the move and defray many relocation costs. Once the
property is listed for sale, SIRVA will pay you a small monetary consideration
as determined by SIRVA (“option payment”) for your signing the Option to
Purchase. Upon the sale of the home to SIRVA, the option payment will be
credited to the purchase price. The option will last for six months and is
renewable at the end of that period of time with your consent. During this
option period SIRVA will expose the home to the marketplace. Most typically, the
home will be listed with a real estate agent by SIRVA who will, through exposure
to the public, determine what a buyer will pay at arm’s length for the home. The
Option to Purchase must be executed and returned to SIRVA prior to proceeding
with the program.
   
Seller’s Disclosure Statement and Title Report
You will be responsible for complying with all federal, state and local
disclosure requirements associated with the sale of your home. This includes the
completion of all real estate disclosure forms that may be required. Along with
the Option to Purchase, you will be given a SIRVA Seller’s Disclosure Statement
for execution. This document must be executed prior to proceeding with the
program.
 
Additionally, SIRVA will order a title report on the home and advise you of the
results. In the event the title report indicates a cloud on title, you will be
responsible for properly clearing title before selling the home to SIRVA. SIRVA
may be able to assist you in clearing clouds on title. A cloud on title is
defined as any outstanding claim, lien, encumbrance, document or condition
usually revealed by a title search which impairs the title and the marketability
of a property.
   
Listing the Property
The choice of the listing agent and the price at which the home is listed are
subjects that the Relocation Counselor will discuss with you. Although SIRVA
will list the home for sale (if that is mutually desired) your input with regard
to the agent and the list price will be given great consideration by the
Relocation Counselor. The home will be listed at a price not to exceed 105
percent of the average of the Most Probable (likely) Sales Prices as determined
from the Broker Market Analyses.
 
Setting a proper and realistic list price is crucial to the success of selling a
home in a reasonable period of time and for the highest possible price. The
determination of the initial list price is based on a number of factors such as
location, competition, the condition of the property, and the time of year the
home is listed. Over-listing a home only benefits the competition, generally
extends the marketing time of the property, and may result in a lower final
sales price than if the property had been marketed more realistically from the
start.
   
Marketing Strategy
Your Relocation Counselor will discuss the best strategy for marketing the home,
suggesting any repairs, maintenance, and/or decorating that you may want to do
to maximize the home’s value and expedite the marketing process. The Company
will not reimburse these costs.
 
Exposure of the Home to the Marketplace
 
SIRVA will be responsible for marketing the home, generally by listing the home
with a real estate agent. Your Relocation Counselor will monitor all sales
activity on the property to ensure that all of the best marketing procedures are
being used for maximum exposure to the marketplace. Your Relocation Counselor
and the real estate agent will keep you informed of all activity and feedback on
the house during the marketing process.
   
Inspections
In general, SIRVA does not order nor pay for inspections on your home although
inspections may be ordered and paid by an outside buyer to assist in determining
if he/she should purchase your home. If there is a reason to believe inspections
are necessary on your home in order to determine if the home is eligible for the
home sale program, SIRVA will order and pay for inspections including but not
limited to, a general home, pest, and well and septic, if applicable. If any
additional inspections such as EIFS, structural, hardboard siding, etc. are
required as a result of the general inspection or SIRVA’s due diligence, you may
be responsible for those inspection costs. SIRVA follows the Worldwide Employee
Relocation Council’s (ERC) Statement of Use: Relocation Property Assessment that
identify structural, safety and inoperable items, regardless of local/state
codes. All final reports must be satisfactory.
 
You will be solely responsible for rectifying or repairing any adverse items
that appear in any inspections obtained prior to closing with SIRVA. Your
Relocation Counselor will discuss with you all aspects so you can make an
informed decision.
   
Offer to Purchase
At the point that SIRVA believes it has established fair market value based on a
bona fide outside offer, the Relocation Counselor will notify you of the amount
of the offer. If you agree that the amount constitutes fair market value, SIRVA
will exercise its Option to Purchase at that amount. You may decide that the
amount being offered is not sufficient for fair market value. In that event,
SIRVA will continue the exposure of the home to the marketplace in order to
determine whether there is a more accurate definition of fair market value.
   
Closing the Sale
Once SIRVA has exercised the Option to Purchase, a closing will be scheduled
with you approximately three days prior to closing with the outside buyer. You
will be responsible for all costs and risks associated with the home up to and
including the date of closing with SIRVA. These include but are not limited to:
pro-rations for taxes, interest on the mortgage, utilities, homeowner’s
insurance, agreed upon repairs required from any inspections, and any other
costs associated with the ownership of the home. After the date of the closing,
SIRVA will be responsible for all of those items regarding the home.
 
If after all contingencies of the sale of your home to SIRVA have been met and
the property remains eligible for the relocation program, and the sale of the
home to the outside buyer falls through, the Contract of Sale between you and
SIRVA will still be honored.
 
At the closing between SIRVA and you, SIRVA will provide a Promissory Note for
the amount of equity due to you as set forth in the Contract of Sale. You will
receive the final net proceeds (the equity) in the property within approximately
10 business days from the date of the Promissory Note. Net proceeds are defined
as the sales price of the home minus liens, mortgages, appropriate pro-rations,
and less any equity advance already received by you. As provided in the Contract
of Sale, there are no real estate commissions or other standard closing costs
that will be deducted from the proceeds.
 
 
If the mortgage company submits funds to you that were previously paid by SIRVA
(i.e. escrow payments or additional interest payments), you must immediately
return the funds to SIRVA or they will revert to a loan, requiring interest and
a payroll deduction.
 
You are responsible for disclosing all known conditions and defects of the
property. If you fail to disclose, you may be responsible for all costs incurred
by SIRVA as a result of the non-disclosure.
 
IMPORTANT NOTE: At the closing with you, SIRVA does not actually take title to
your home or pay off your mortgage. Instead, SIRVA takes full responsibility for
making your mortgage payments, and ultimately paying off the mortgage when a
sale between SIRVA and an outside buyer closes. Until a sale between SIRVA and
an outside buyer closes, the title and mortgage remain in your name and will
continue to appear on your credit report. SIRVA assumes all responsibility for
the care and maintenance of the home once you close with SIRVA under the
provisions of the Home Sale Assistance program. SIRVA will assist you if any
questions should arise in regard to this process.
 
Equity Advance
In the event you require a portion of your equity for a down payment or closing
on your new home, provided you will close your home through SIRVA’s home sale
assistance program, SIRVA will advance up to a maximum of 80 percent of your
estimated equity based on the bona fide outside offer less the following:
 
§ Any estimated unpaid balances on all mortgages, equity lines of credit, liens,
assessments, or other encumbrances.
 
§ One-year’s property taxes.
 
§ One month’s mortgage payment for each mortgage or equity line.
 
Contact your Relocation Counselor to request an advance. SIRVA will send you a
Promissory Note stating the amount advanced. The Promissory Note must be signed
by you and all owners of record and returned to SIRVA prior to advancing any
funds. The advance is non-interest bearing prior to its due date. The amount
advanced will be repaid to SIRVA as a deduction from your final equity payment.
Equity advances generally require 7-14 days to process. The Promissory Note
amount must be paid back in the event the relocation is not completed. All
equity advance(s) must be repaid/reconciled within six months of being issued.
   
Vacating the Property
In the event you are unable to vacate the property at the time of closing with
SIRVA, the home may be leased back to you during the approximate three day
period prior to closing with an outside buyer, at a minimum per diem of $50. A
$500 security deposit will be withheld from the net proceeds and will be
returned after SIRVA inspects the home following the vacate date. Under the
lease, you would be responsible for utilities, general maintenance and insurance
on household goods through the date of vacating and/or transfer of possession to
SIRVA. The Relocation Counselor will provide instructions for transferring
utilities, keys, etc.
   
Obligations in the Contract of Sale with
SIRVA
Your obligation to SIRVA with regard to the condition of the home at closing
will be similar to that which would occur in the sale to any other buyer. In
fact, in the event that SIRVA sells the property and incurs any expenses, costs,
or liabilities with regard to a condition of the property that existed at the
date of the closing with SIRVA, you may be held responsible for those items.
   
Bona Fide Offer Definition
A bona fide offer generally includes the following requirements:
 
§ The purchase price represents fair market value at the time of closing.
 
§ The buyer is financially qualified and capable of purchasing the property
utilizing common and ordinary terms, conditions, and contingencies (which may
not include a contingency for the sale of the buyer’s property) and which will
be contingent on favorable results of inspections, if any, and the closing date
cannot be beyond 60 days.
 
§ The property satisfies generally accepted and applicable industry criteria for
a mortgage loan at standard market rates as determined by a reputable
institutional lender (e.g. a bank, savings bank or mortgage company authorized
to conduct business in the area). Generally accepted and applicable industry
criteria for mortgage loans shall include loans eligible for repurchase under
guidelines established by organizations such as "Fannie Mae" and "Freddie Mac.”
The availability of financing by a particular lender such as a local portfolio
lender or other non standard lending arrangement does not constitute generally
accepted and applicable industry criteria for a mortgage loan.
   
Home Sale Assistance through SIRVA
Tax Impact
If you sell your home through SIRVA’s Home Sale Assistance program, expenses
incurred are not considered additional compensation to you; therefore tax
assistance (gross-up) is not applicable.
   
Independent Sale
Because the Company has provided a Home Sale Assistance program that allows for
a tax protected transaction, an Independent Sale is not recommended for
properties which are eligible for the Home Sale Assistance program. However if
you elect the Independent Sale option, you will be eligible to receive
reimbursement of normal and customary home sale closing costs, including:
 
§ Brokerage or agent commission on sale (maximum 6 percent of sale price)
 
§ Normal and customary home sale closing costs, including:
 
- Attorney/escrow fees
 
- Customary federal, state and local transfer taxes
 
- Filing and notary fees
 
- Legal fees
 
Discount points and special financing costs will not be reimbursed.
 
If you elect the Independent Sale option, you will not be eligible for the Home
Sale Incentive Bonus.
   
Independent Sale
Tax Impact
If you elect not to participate in the Home Sale Assistance program, expenses
reimbursed will be considered additional compensation. This payment will not be
tax assisted (not grossed-up).
 
If your home is ineligible for the Home Sale Assistance program, expenses
reimbursed will be considered additional compensation. This payment will be tax
assisted (grossed-up).

 


 



 
 

--------------------------------------------------------------------------------

 
HOME SALE INCENTIVE BONUS



Benefit Description
The Company will provide a Home Sale Incentive Bonus up to a maximum of $5,000
if you accept a bona fide outside offer on your home.  The bonus percentage is
dependent upon when you secure the offer.  If you secure a bona fide offer on or
between days:
 
§ 1 and 60 of the marketing period the bonus will be equal to 2% of the sale
price; or
 
§ 61 and 90 of the marketing period the bonus will be equal to 1% of the sale
price.
 
In order to be eligible for the bonus you must:
 
§ Participate in the SIRVA Home Sale Assistance program.
 
§ Not enter into a listing agreement with any broker without first consulting
your Relocation Counselor.
 
§ List the home at no more than 105 percent of the average of the two BMAs’ Most
Probable (likely) Sales Price (if the BMAs are not within five percent of each
other, a third BMA will be ordered and the two closest values will be averaged).
 
§ Work with your SIRVA Relocation Counselor and the real estate agent throughout
the marketing period of the home.
 
§ Close your home sale through SIRVA.
   
Payment Process
The Home Sale Incentive Bonus will be processed by SIRVA once you have a bona
fide offer and the contract has been fully executed and guaranteed by SIRVA.
   
Tax Impact
The Home Sale Incentive Bonus payment will be considered additional
compensation. This payment will not be tax assisted (not grossed-up).


 
 

--------------------------------------------------------------------------------

 
MOVEMENT OF HOUSEHOLD GOODS



Benefit Description
The Company will provide, through SIRVA, a moving company to assist you with the
movement of household goods.  SIRVA will select the van line and will coordinate
the details. The moving company selected will:
 
§ Provide all required packing materials.
 
§ Crate and uncrate necessary household items as recommended by the movers.
 
§ Perform normal appliance servicing at origin and destination locations.
 
§ Perform all packing, loading, transporting, and unloading.
 
§ Provide partial unpacking services.
 
§ Remove debris upon completion of the move (includes one pickup by the carrier
of all cartons unpacked by you and must be within 30 days of delivery); make
sure during any unpacking that you inspect every carton and all packaging
material so that no item is accidentally discarded.
 
Special arrangements for shipping antiques or other items of exceptionally high
value must be approved in advance and supporting documentation such as insurance
appraisals is required for verification.
   
Excluded Items, Services and Costs
The Company will not cover the cost to move certain items. This list includes,
but is not limited to:
 
§ Aerosol products or flammable materials
 
§ Any items requiring excessive or special van accommodations
 
§ Farm equipment or trailers
 
§ Firewood, logs, patio blocks or other construction materials
 
§ Frozen foods or other perishables
 
§ Jewelry, money, personal papers, records, tickets, securities or legal
documents
 
§ Liquors or carbonated beverages
 
§ Pets
 
§ Plants
 
§ Stamps, coins or other valuable collections
 
§ Yard items that are large and require additional labor for dismantling and
re-assembly (i.e. swimming pools, spas, storage sheds, satellite antennas, etc.)
 
In addition to the above list, the Company will not cover the cost of certain
services and extra charges. This list includes, but is not limited to:
 
§ Cost of appraisals
 
§ Draining of waterbeds
 
§ Exclusive use of the van or expedited service
 
§ Housecleaning, maid service or janitorial services at either your new or
departure location
 
§ Overtime charges for weekend or holiday moves
 
§ Removal or installation of draperies, wall-to-wall carpeting or related items
 
§ Restocking of freezer
 
§ Movement of items related to secondary businesses
 
§ Tips to the moving crew
 
You may use your Miscellaneous Expense benefit for the movement of excluded
items or services.
   
Valuation
Replacement value protection is provided through the selected moving company.
Any item(s) lost or damaged while in the carrier’s custody, will be either
repaired or replaced with a similar kind or the carrier will pay the replacement
value of such item(s). The maximum liability for loss or damage is $125,000
(does not include automobiles). If this amount of coverage is not adequate,
additional coverage may be purchased by contacting the moving company.
   
Pre-Move Survey
Prior to the start of packing, the moving company representative will complete a
survey, by phone or in person, of those household goods you will be moving. This
survey is used to determine what services, materials and equipment will be
required to complete your move. If, after the survey has been completed, you
decide to move additional items of significant size or weight, you must notify
the moving company representative so that the proper materials are available and
proper space is allowed on the moving van.

 
 

--------------------------------------------------------------------------------

 



 


 


Packing and Partial Unpacking of Goods
The Company will cover a full pack of your household goods. Please allow the
movers to pack all of your goods. Any item that is not packed by the movers may
not be covered by valuation. The movers will need to either inspect or repack
self-packed items to ensure they will be covered by valuation.
 
The Company will cover a partial unpacking service, which includes:
 
§ Unload the moving van and place furniture and boxes in specific rooms in the
home per your instructions.
 
§ Unpack mattresses and assemble beds.
 
§ Unpack dresser mirrors and similar items and reassemble.
 
§ Reassemble any item disassembled by the mover to facilitate transportation.
Exceptions include any item needing professional expertise to reassemble, such
as a slate pool table, major appliances, etc.
 
§ Remove any cartons and debris from items you or mover unpacked on the day of
delivery.
 
You will be asked to check items off the mover's inventory to ensure all items
arrived. Items can be repositioned upon request.
   
Inventory List
Read the inventory list prepared by the movers very carefully before you sign
the document. You will want to be sure it is accurate and includes all goods
intended for shipment. When your goods arrive, you or a responsible family
member must be present to check off every item brought into your home.
   
Damaged Goods
If you discover any damage to your goods, set the damaged goods and container
aside and immediately notify your Relocation Counselor for directions on how to
file a claim. The moving company will provide you with the proper claim forms
and procedures. Cost consideration is not given for sentimental value you may
have for your item(s).
   
Storage In-Transit
If you must vacate your previous residence before you have procured permanent
housing at the new location, the Company will pay for storage costs of household
goods for up to 60 days. Storage costs are figured on a daily basis.
 
Although storage is provided, the Company recommends that you attempt to
coordinate the shipment to be transported directly from your old home to your
new home to avoid excessive handling of your household goods. The Company does
not cover the cost of accessing items that have been placed in storage.
 
Your mover will designate an agent to arrange storage of your goods. Make sure
you obtain the name, address, and telephone number of the warehouse where your
goods will be stored.
 
The costs of damage to your goods due to acts of nature (hurricanes, tornados,
etc.) are not covered.
   
Automobiles
The Company will provide, through SIRVA, shipment of up to two automobiles if
the distance to the destination location is greater than 400 miles. The
automobiles must be in working order and their value must exceed the cost of
shipping. Insurance coverage will be provided on your automobiles. If the mile
restriction is met, one automobile may be shipped in advance for use during the
temporary housing period.
 
If the distance is less than 400 miles or you choose to drive to the destination
location, the Company will reimburse mileage based on the current Company
reimbursement rate. See the Final Trip to the Destination Location. The Company
covers up to a total of two automobiles, whether by shipping (if eligible) or
mileage reimbursement, or a combination of the two.
 
In order to be eligible for insurance coverage, do not pack any
personal/household goods items in an automobile(s) to be shipped.
   
Reimbursement Process
The cost of moving household goods from your former residence to your new home
will be paid directly by the Company on your behalf. Any additional pick-ups and
deliveries, or other special situations, will be at your expense.
   
Tax Impact
The cost to move your household goods and up to 30 days of storage is not
taxable; therefore tax assistance (gross-up) does not apply. The Company will
provide tax assistance (gross-up) on any additional days of storage provided.
See the Tax Liability Assistance section for additional information.




 
 

--------------------------------------------------------------------------------

 
FINAL TRIP TO THE DESTINATION LOCATION



Benefit Description
The Company will reimburse actual and reasonable en route expenses from the
departure location to the destination location incurred by you and your family
members. All travel should be booked through the Company’s designated travel
agency and in accordance with the Company’s travel policy.
   
Reimbursable Expenses
The Company will reimburse the following acceptable expenses:
 
§ Airfare
 
- Seven-day advance purchase is required
 
- Transportation by coach or economy class fare
 
- Transportation to the terminal
 
- Airline luggage charges (one bag per person)
 
§ Lodging
 
- One night per location while en route
 
§ Meals
 
- A per diem of $35 per family member age 13 and over and $15 per family member
age 12 and under; receipts are not required
 
§ Mileage
 
- Reimbursed at the current Company rate for up to two automobiles
 
- The Company covers up to a total of two automobiles, whether by shipping (if
eligible) or mileage reimbursement, or a combination of the two
 
- See the Movement of Household Goods, Automobiles section
 
§ Parking and tolls
 
To limit lodging and meal expenses, the Company expects you to travel a minimum
of 400 miles per day. Your trip must be made by the most direct route—no
vacation, extended trips, personal side trips, or leisure travel will be
covered.
   
Reimbursement Process
To receive reimbursement, eligible expenses accompanied by appropriate receipts
and per diem amounts must be submitted through SIRVA’s MoveOurHome Web site.
   
Tax Impact
Lodging (one night in the departure location, nights en route, and one night in
the destination location), airfare, and mileage expenses within the IRS
guidelines are not taxable; therefore tax assistance does not apply. The Company
will provide tax assistance (gross-up) on any meal per diems and mileage
reimbursements that exceed the IRS guidelines, which are considered taxable. See
Tax Liability Assistance for additional information.


 
 
 
 

--------------------------------------------------------------------------------

 
MISCELLANEOUS EXPENSES



Benefit Description
The relocation process may create expenses for you not specifically covered by
some other provision of this Policy, or create a need for additional monetary
assistance for a current benefit provided. To compensate for these expenses, the
Company will reimburse miscellaneous expenses up to $7,000. Receipts are
required for reimbursement.
 
Miscellaneous expenses include, but are not limited to:
 
§ Auto registration(s)
 
§ Child/family care
 
§ Club membership or dues payments
 
§ Driver’s license
 
§ Home staging costs
 
§ Homeowner’s property insurance if cost is excessive
 
§ House cleaning services
 
§ Household goods services not covered by policy
 
§ Installation of appliances, carpeting, window treatments, etc.
 
§ Laundry/dry cleaning
 
§ Overnight mail or postage charges
 
§ Phone, utility or cable deposits and installation fees
 
§ Piano tuning
 
§ Professional tax services
 
§ Shipment or boarding of pets
 
§ Tax consulting or preparation
 
§ Tips to movers
   
Payment Process
To receive reimbursement, eligible expenses accompanied by appropriate receipts
must be submitted through SIRVA’s MoveOurHome Web site.
   
Tax Impact
These reimbursements will be reported as additional compensation. The Company
will provide tax assistance (gross-up).

 



 
 

--------------------------------------------------------------------------------

 
TAX LIABILITY ASSISTANCE



Benefit Description
 
 
The Internal Revenue Service (IRS) considers all relocation reimbursements made
by the Company to you or on your behalf, “compensation for services” and will be
taxable income to you. If the IRS “criteria” for moving has been met, the cost
for the shipment of household goods, storage-in-transit for up to 30 days, and
travel to the new location (excluding meals and mileage over the IRS excludable
rate) will be considered “moving expenses” and therefore excludable from your W2
income. Taxable relocation reimbursements or payments made on your behalf will
be included in your income for the year in which the payment was made or
recorded. Therefore, if some of your expenses carry over into the following
year, those expenses will be included in your W2 income the following year.
Generally, reimbursements processed in December will be recorded in the
following calendar year due to reporting timing restraints. You are solely
responsible for maintaining all records and receipts necessary to claim
allowable federal (and where applicable, state and local) income tax deductions.
       
Internal Revenue Service Regulations
The Revenue Reconciliation Act of 1993 resulted in a number of changes in how
moving expenses are to be treated and which of those expenses will continue to
be tax deductible.
 
To begin with, the following criteria must be met:
 
§ The commute from your departure residence to the new work place must be at
least 50 miles farther than the commute from your departure residence to the old
place of work by the shortest, most commonly traveled route.
 
§ You must be employed full time for 39 weeks. The 39 weeks must occur during a
12-month period that begins when you arrive at the new location. This
requirement is waived in case of death, disability, involuntary termination or
retransfer at the Company’s request.
 
§ Except for some circumstances that involve your ability to move your family to
the new location, the requirement calls for expenses to be incurred within one
year of arrival in the general area of the new job location.
 
§ Any expense that you incur must be “reasonable” in nature to be deductible.
Expenses that are excessive will not be deductible.
 
§ The move itself must be related to either continuing work at a new job
location or starting a new job at a new location.
       
Definition of Moving Expenses
After the above criteria have been met, the IRS recognizes the following as
“moving expenses.”
 
§ Costs related to the movement of household goods and personal effects from the
former residence to the new residence.
 
§ The cost of transportation (mileage is limited to the current IRS rate) and
lodging for you and your family during the final move from the former residence
to the new residence.
 
Payment of these “moving expenses,” either directly or through reimbursement
from the Company, will be excluded from your reported income.
 
Other moving expenses that are either reimbursed or paid directly by the Company
will be reported as taxable income. These expenses may include such items as:
 
§ Reimbursement for meals, lodging, transportation and other expenses that occur
while house hunting, traveling, or residing in temporary housing.
 
§ Reimbursement or direct payment by the Company for expenses relating to the
purchase of a new residence.
 
§ Reimbursement for expenses relating to the sale of the departure residence
when you do not accept or were not eligible for the Home Sale Assistance
program.
 
§ The payment of charges that are by law or custom the responsibility of the
Seller (such as a transfer tax) even when such charges are paid as part of the
home sale program (check with your personal tax advisor).
       
Tax Gross-up
Unless otherwise indicated in this policy, the Company will pay the estimated
federal, state, local and FICA tax liability (gross-up) that arises from the
taxable, but generally not deductible, portion of Company-reimbursed expenses
associated with a Company-requested relocation. Taxable expenses which are
generally deductible, such as the loan origination charge/discount point on a
new home loan, will be subject to only a FICA gross-up and, where appropriate, a
state income tax gross-up. The estimated tax liability (including tax on the
tax, or full gross-up) will take into consideration your marital status, number
of dependents, and your Company earned income (annual salary).
 
The amount of tax gross-up will be remitted by the Company directly to the
appropriate revenue agency and reported as withheld taxes on your W-2 Wage and
Tax Statement.
 
The determination of whether an item is or is not deductible by you on your
individual income tax return is a personal decision you must make. The way that
an item is treated by the Company for purposes of income tax withholding does
not constitute tax advice and you should consult a personal tax advisor.
 
Note: Taxable expenses are those that are considered taxable income and
therefore included in your income and subject to Federal, State, FICA, Medicare
and Local taxes. Deductible expenses are those that are included in your taxable
income for which you are entitled to claim a federal or state tax deduction.
Excludable expenses are those moving expenses or reimbursements that the IRS
considers non-taxable. These amounts are not included in your taxable income.
       
Section 409A of the Internal Revenue Code of 1986
To the extent any reimbursements or in-kind benefits under this Policy
constitute “non-qualified deferred compensation” for purposes of Section 409A of
the Internal Revenue Code of 1986, as amended, (i) all such expenses or other
reimbursements under this Policy shall be made on or prior to the last day of
the taxable year following the taxable year in which such expenses were incurred
by you, (ii) any right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit, and (iii) no such reimbursement,
expenses eligible for reimbursement or in-kind benefits provided in any taxable
year shall in any way affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year.
 

 
 

--------------------------------------------------------------------------------

 



 


 


 
Gross-Up Table
The chart below indicates which relocation expenses are excludable from your W2
income if IRS criteria are met. If the expense is taxable and therefore will
appear as income on your W2, the chart indicates if the Company will provide tax
assistance (gross-up) on the expense.
 
 
 
 
Policy Component
Excludable
Tax Assisted (Grossed-up)
 
Rental Assistance
No
Yes
 
Home Finding Assistance for Homeowners
No
Yes
 
New Home Purchase Assistance:
- Employee participates in no closing cost loan program
- Employee does not participate in no closing cost loan program
 
N/A
No
 
N/A
Yes
 
General Home Inspection
No
Yes
 
Temporary Housing
No
Yes
 
Home Sale Assistance through SIRVA
N/A
N/A
 
Home Sale Incentive Bonus
No
No
 
Home Sale – Independent
- Employee chooses not to participate
- Employee’s home is ineligible for the program
 
No
No
 
No
Yes
 
Movement of Household Goods:
- Van line services
- Valuation
- Storage of household goods up to 30 days
- Storage of household goods after 30 days
- Automobile(s)
 
Yes
Yes
Yes
No
Yes
 
N/A
N/A
N/A
Yes
N/A
 
Final Trip to the Destination Location:
- Airfare
- Meals
- Lodging
- Mileage reimbursed to current IRS excludable amount
- Mileage reimbursed above current IRS excludable amount
 
Yes
No
Yes
Yes
No
 
N/A
Yes
N/A
N/A
Yes
 
Miscellaneous Expenses
No
Yes
 
 
* In most states, full gross-up is not necessary for loan origination
charge/discount point reimbursement as the sum is subject only to FICA taxes.
Medicare and social security (if applicable) gross-up is provided on the
origination fee reimbursement.
 
N/A = Not applicable




